                Case 2:20-cv-10018-KS Document 9 Filed 11/10/20 Page 1 of 1 Page ID #:37
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

 Hogan Ganschow
 Zhen Law FIrm
 5670 Wilshire Blvd, Suite 1800, Los Angeles, CA 90036
 Los Angeles, CA 90036
 (805) 664-1222



 ATTORNEY(S) FOR:     Plaintiff Wesley Humpston
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
Wesley Humpston
                                                                                                   2:20-cv-10018-KS
                                                              Plaintiff(s),
                                     v.
Thomas Black; Anthony Hawk; The Berrics, LLC                                                 CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                              Plaintiff Wesley Humpston
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST
Wesley Humpston                                                               Plaintiff
Thomas Black                                                                  Defendant
Anthony Hawk                                                                  Defendant
The Berrics, LLC                                                              Defendant




         11/10/2020                                        /s/ Hogan Ganschow
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff Wesley Humpston



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
